Interim Decision #2739

MATTER OF OPFERKUCH

In Exclusion Proceedings
A-22953714
Decided by Board April 11, 1979

A salaried "project specialist" who plans to enter the United States three to six times
during a period of 18 months to serve as a liaison between his employer in Canada and
a Texas corporation, who never solicits business in the United States, and who has as
his sole purpose the gathering of pertinent information for a company in which he is
not an officer or principal, comes within the definition of a nonimmigrant business
visitor as that term is defined under section 101(a)(15)(B) of the Immigration and
11U1(a)(15)(B). Matter of Neill, 15 MN Dec. 331 (BIA 1973),
Nationality Act, 8
distinguished.
EXCLUDABLE:

Act of 1952—Sec. 212(a)(14) [8 U.S.C. 1182(a)(14))—Not in possession of
a valid unexpired labor certification
Sec. 212(a)(20) [8 U.S.C. 1182(a)(20)1—Immigrant—not in
possession of a valid unexpired immigrant visa

ON BEHALF OF APPLICANT:

ON BEHALF OF SERVICE:

George P. Doyle, Esquire
Doyle, Denman & D'Amico
10 Ellicott Square Building

George Indelicate
Appellate Trial Attorney

Buffalo, New York 14202

By: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

This case presents an appeal from a decision of the immigration
judge on November 27, 1978, ordering that the applicant be excluded
and deported from the United States. The appeal will be sustained.
The applicant is a citizen of West Germany and a landed immigrant
in Canada who seeks admission to the United States for 2 or 3 days as a
business visitor. He is a salaried "project specialist" for Holderbank
Consulting, Ltd., a Canadian corporation founded to sell its expertise
in fields related to cement manufacturing. The applicant allegedly
never solicits business in the United States, but rather is a coordinator
liaison between Holderbank and Kaiser Cement and Gypsum Corporation in San Antonio, Texas, examining facilities there and relaying
information back to his employer in Canada. It is anticipated that he
158

Interim Decision #2739
would be required to enter this country as a liaison three to six times
during the contract period of a maximum of 18 months. It would
appear, therefore, that he expects to be employed in the United States
for less than 8 percent of his working year.
Placing reliance upon our decision in Matter of Neill,15 I&N Dec. 381
(BIA 1975), the immigration judge found that the applicant's intended
activity is a personal service in the United States, independent of any
other commercial activity, and not within the definition of "business"

as defined in section 101(a)(15)(B) of the Immigration and Nationality
Act, as amended, 8 U.S.C. 1101(a)(15)(B). Counsel contended, both in
his appeal brief and at oral argument, that the Neill case is totally
distinguishable from the instant case.
Section 101(a)(15)(B) of the Act defines a nonimmigrant

visitor as—

business

an alien ... having a residence in a foreign country which he has no intention of
abandoning and who is visiting the United States temporarily for business.—

The term "business" as used in. section 101(a)(15)(B) has been held not
to include ordinary labor for hire, but is limited to intercourse of a
commercial character. See Karnuth v. U.S. ex rel. Albro, 279 U.S. 231
(1929); Matter of Hira, 11 I&N Dec. 824 (BIA 1965,1966; A.G. 1966).. We
are persuaded that the applicant does in fact come within the above
definition and thus qualifies as a nonimmigrant visitor within the
purview of section 101(a)(15)(B) of the statute.
In Matter of eill, supra, a principal in a Canadian engineering fi:rm,
then earning approximately 30 percent of its income from clie:nts
located in the United States, averaged one or more trips a week to this
country in connection with his practice. In concluding that the applicant was not engaged in "business" as that term is used in section
101(a)(15)(B) of the Act, we found that his professional activities in the
United States went "well beyond functions which can be described as
necessary incidents to international trade or commerce." We further
found that he was "regularly performing personal services in the
United States independent of any other commercial activity." The
Board ordered his exclusion and deportation from this country, pursuant to section 212(a)(20) of the Act, 8 U.S.C. 1182(a)(20).
Upon review of the record, we are in agreement with the contention
of counsel for the applicant that this case is clearly distinguishable
from our earlier decision in the Neill case. The latter case concerned
the active participation by a principal in the firm in negotiation and
solicitation of business in this country while ostensibly here for consultation purposes only. We are satisfied that in the present case, the
applicant's sole purpose in coming to this country would be to gather
pertinent information for a company in which he is not an officer or
159

Interim Decision 112739
principal. Accordingly, the appeal will be sustained and the applicant
granted temporary admission into the United States.
ORDER: The applicant is permitted to enter the United States for
such periods of time, and under such conditions, as the District
Director may impose.

160

